            Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




Natalie Chang, Jeana Graham, Jane Doe,                     Civil No. 1 :21-cv-01821
Gian Libot, Mary Roe, and Rebecca Chol
Nygundeng, on behalf of herself and her three
minor children, M., E., and G.,

                      Plaintiffs,
       v.

The Republic of South Sudan, South Sudan
Ministry of Defence and Veteran Affairs,

                      Defendants.




 PLAINTIFFS’ EX PARTE MOTION FOR WAIVER OF LOCAL CIVIL RULES 5.1(c)(1)
AND 11.1 AND FOR LEAVE TO PROCEED ANONYMOUSLY AND MEMORANDUM
                                    IN SUPPORT THEREOF



       Plaintiffs, by and through their counsel, hereby move the Court ex parte for an order

waiving the requirement of Local Civil Rules 5.1(c)(1) and 11.1 that the “full residence address

of the party” be included in the caption of the initial pleading and seek approval to substitute

with counsel’s business address instead. Plaintiffs further move the Court to permit the filing

of their residence address with the Court ex parte and under seal. Lastly, Plaintiffs Jane Doe

and Mary Roe also move this Court to permit proceeding under pseudonyms. Plaintiffs have



                                               1
            Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 2 of 9




a well-founded fear of stigmatization and harassment for the allegations of human rights

abuses, including sexual assault allegations, raised in this case.

       In support of this Motion, Plaintiffs state as follows:

       1.      This action is brought under the Foreign Sovereign Immunities Act, 28 U.S.C.

§ 1605(a)(1). Plaintiffs allege that armed forces of the Republic of South Sudan (“South

Sudan”) deliberately employed soldiers from the Sudan People’s Liberation Army (“SPLA”)

to attack them as U.S. and international aid workers. Soldiers from the SPLA gang-raped,

tortured, pillaged, and shot at Plaintiffs in a coordinated assault as they sought refuge in their

apartments located on a humanitarian aid compound in Juba, South Sudan, called the Terrain

Hotel. These attackers specifically targeted international aid workers working for the

American NGO Internews under a contract with the U.S. government, seeking to terrorize

representatives of U.S. aid and foreign policy. Plaintiffs are survivors of this brutal attack.

Given the serious nature of the allegations, Plaintiffs fear that disclosure of their residence

address will subject them to reprisal and harassment from South Sudan.

       2.      This Court has discretion to waive the requirement of Local Civil Rules 5.1(c)(1)

and 11.1 and to permit the filing under seal of a party’s address where the circumstances so

require. Yaman v. U.S. Dep’t of State, 786 F. Supp. 2d 148, 151 (D.D.C. 2011). In considering

whether to waive the requirement, this Court applies the five-factor balancing test also used

to determine whether to allow a plaintiff to proceed anonymously using a pseudonym. See

                                                 2
            Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 3 of 9




Yaman, 786 F. Supp. 2d at 152-53; Doe v. Cabrera, 307 F.R.D. 1, 5 (D.D.C. 2014). The factors

are “(1) whether the justification asserted by the requesting party is merely to avoid the

annoyance and criticism that may attend any litigation or is to preserve privacy in a matter of

a sensitive and highly personal nature; (2) whether identification poses risk of retaliatory

physical or mental harm to the requesting party or even more critically, to innocent non-

parties; (3) the ages of the persons whose privacy interests are sought to be protected; (4)

whether the action is against a governmental or private party; and (5) the risk of unfairness to

the opposing party[.]” Cabrera, 307 F.R.D. at 5.

       3.      Here, all factors weigh in favor of preserving the confidentiality of Plaintiffs’

residence address. First, and most critically, Plaintiffs fear that disclosing their residence

address may subject them to retaliation from the government of South Sudan or its supporters.

Courts frequently permit plaintiffs to proceed anonymously and withhold personal

information from defendants and the general public where there is a reasonable threat of

physical or emotional harm. See, e.g., Doe v. U.S. Dep’t of State, No. 1:15-cv-01971, 2015 WL

9647660, at *3 (D.D.C. Nov. 3, 2015) (noting that “protecting [plaintiff] and innocent family

members from retaliation” warranted permitting plaintiff to proceed with action

anonymously); Yaman, 786 F. Supp. 2d at 153 (permitting mother to file residence address and

other identifying information about her minor children under seal and ex parte because

disclosure of the information had “the potential to place them at grave risk of physical and

                                               3
            Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 4 of 9




emotional harm at the hands of their father”); Colvin v. Syrian Arab Republic, No. 16-cv-1423,

ECF No. 5 (D.D.C. Jul. 11, 2016) (order waiving requirement of residence address in a

terrorism action) (attached as Exhibit A); Onsongo v. Republic of Sudan, No. 1:08-cv-01380, ECF

No. 2 (D.D.C. Aug. 7, 2008) (same) (attached as Exhibit B).

       4.        The risk of harm to Plaintiffs by supporters or members of the government of

South Sudan is serious. Plaintiffs have already been the victims of deliberate attacks

orchestrated by the government of South Sudan. In 2019, the United Nations peacekeeping

mission (“UNMISS”) documented at least 187 abductions between September 2018 and April

2019    alone.      See   Human     Rights    Watch,    South    Sudan    Events    of   2019,

https://www.hrw.org/world-report/2020/country-chapters/south-sudan#.       Moreover,     South

Sudan has specifically targeted those engaging in freedom of expression, including journalists

and human rights activists. See, e.g., Human Rights Watch, South Sudan: Investigate Apparent

2017 Killing of Activists, https://www.hrw.org/news/2019/04/30/south-sudan-investigate-

apparent-2017-killing-activists# (April 30, 2019) (reporting on the kidnapping of a South

Sudanese lawyer and human rights activist and a member of the South Sudanese political

opposition from the streets of Nairobi, Kenya). Indeed, the cross-border harassment,

intimidation, and attacks against critics of the government of South Sudan has been well

documented.        See    Human     Rights   Watch,     South   Sudan     Events    of   2019,

https://www.hrw.org/world-report/2020/country-chapters/south-sudan# (noting the expulsion

                                               4
            Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 5 of 9




of a freelance journalist for the Associated Press from South Sudan in response to an article

she wrote and the arrest and deportation of French journalist Bastein Renouill on assignment

with France24); Human Rights Watch, South Sudan: Authorities crackdown on critics in cross-

border campaign of intimidation, https://www.amnesty.org/en/latest/news/2019/07/south-

sudan-authorities-crackdown-on-critics-in-cross-border-campaign-of-intimidation/ (July 18,

2019) (reporting on cross-border harassment to prevent peaceful protests and that senior

members of South Sudan’s government “made thinly veiled death threats against organizers

and protestors”).

       5.      Moreover, five of the seven Plaintiffs are survivors of brutal rape and other

forms of sexual assault—routinely recognized by courts as a highly sensitive and personal

subject warranting protection from public disclosure. See, e.g., Doe 1 v. George Washington

Univ., 369 F. Supp. 3d 49, 64 (D.D.C. 2019) (recognizing strong public interest in protecting

identifying information of sexual assault victims “so that other victims will not be deterred

from reporting such crimes”); Cabrera, 307 F.R.D. at 5 (“Because of the alleged sexual acts of

the defendant and the consequences of his purported actions, this case is one of a ‘sensitive

and highly personal nature’ for the plaintiff.”); E.E.O.C. v. Spoa, LLC, No. CCB-13-1615, 2013

WL 5634337, at *3, *4 (D. Md. Oct. 15, 2013) (finding that “sexual assault” is a “highly sensitive

and personal matter”).




                                                5
            Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 6 of 9




       6.      South Sudan’s harassment of critics, aid workers, and human rights activists

underscores that Plaintiffs have a compelling interest in keeping their residence address under

seal. And as victims of sexual assault, Plaintiffs have a strong interest in preventing the release

of certain identifying information in the public domain. Not only would disclosure of this

private information render Plaintiffs vulnerable to possible retaliation by the government of

South Sudan or supporters, but it would cause Plaintiffs severe psychological trauma, stress,

and anxiety due to fear of stigmatization and harassment. See Cabrera, 307 F.R.D. at 6 (noting

risk of trauma against disclosing plaintiff’s identity). Under the first two factors, these interests

warrant protection.

       7.      As to the third factor, the complaint also includes allegations on behalf of

Plaintiff Rebecca Chol Nygundeng’s minor children—referenced in the complaint under their

initials, as is required by Local Civil Rule 5.4(f) for privacy concerns. “Where an action is

brought against a government entity . . . , or where it involves the privacy interests of minor

children, courts are more likely to allow a plaintiff to proceed anonymously.” Yaman, 786 F.

Supp. 2d at 153; see also Doe v. Porter, 370 F.3d 558, 561 (6th Cir. 2004) (affirming district

court’s decision to permit plaintiffs to proceed anonymously, where case was “brought on

behalf of very young children, to whom we grant heightened protection”).

       8.      These interests are all the more compelling under the fourth factor because

Plaintiffs bring this action against a government entity. Courts are more inclined to allow a

                                                 6
             Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 7 of 9




plaintiff to proceed anonymously where an action is brought against a government entity. See

Yaman, 786 F. Supp. 2d at 153.

       9.       Finally, under the fifth factor, Defendant will not be prejudiced as Plaintiffs’

will provide their attorneys’ business address in lieu of Plaintiffs’ residence address.

       10.      Lastly, Plaintiffs Jane Doe and Mary Roe respectfully request to be permitted to

proceed under pseudonyms. Federal Rule of Civil Procedure 10(a) requires that a complaint

state all the names of the parties; however, it is within the discretion of the district court to

grant anonymity. See George Washington Univ., 369 F. Supp. 3d at 62. The Court applies the

same balancing five-factor test identified above to permit the filing under seal of a party’s

address. See id.; see also Cabrera, 307 F.R.D. at 5. For the same reasons identified above to waive

Local Rules 5.1(c)(1) and 11.1, Plaintiffs Jane Doe and Mary Roe should be permitted to

proceed pseudonymously. See e.g., George Washington Univ., 369 F. Supp. 3d at 64 (permitting

plaintiff victims of sexual assault and those not victims of sexual assault to proceed

pseudonymously); Cabrera, 307 F.R.D. at 10 (holding victim of brutal rape would be allowed

to proceed pseudonymously in suit against alleged attacker); see also Doe No. 2. v. Kolko, 242

F.R.D. 193, 195 (E.D.N.Y. 2006) (“[T]he public generally has a strong interest in protecting

the identities of sexual assault victims so that other victims will not be deterred from reporting

such crimes.”). Jane Doe’s and Mary Roe’s continued work in international humanitarian aid,

involving communities around the world, including those where sexual violence is often

                                                7
          Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 8 of 9




stigmatized, make them particularly susceptible to privacy invasions and reputational harm

should their identities be made public.

       WHEREFORE, for the reasons set forth above, Plaintiffs respectfully request that this

Motion be granted and that the Court enter an order (i) waiving the requirements of Local

Civil Rule 5.1(c)(1) and 11.1 such that Plaintiffs may substitute their residence address with

the business address of their counsel, (ii) permitting Plaintiffs’ residence address to be filed

with the Court ex parte and under seal; and (iii) permitting Plaintiffs Jane Doe and Mary Roe

to proceed pseudonymously.




Dated: July 8, 2021                                /s/ Scott A. Gilmore

                                                   Scott A. Gilmore
                                                   D.C. Bar 1002910
                                                   HAUSFELD LLP
                                                   888 16th Street, N.W.
                                                   Washington, DC 20006
                                                   202-540-7147
                                                   sgilmore@hausfeld.com

                                                   Jeanette Bayoumi
                                                   D.C. Bar 1021055
                                                   HAUSFELD LLP
                                                   33 Whitehall Street
                                                   14th Floor
                                                   New York, NY 10004
                                                   646-647-1281
                                                   jbayoumi@hausfeld.com


                                               8
Case 1:21-cv-01821-RC Document 2 Filed 07/08/21 Page 9 of 9




                                 James Gotz (pro hac vice pending)
                                 HAUSFELD LLP
                                 One Marina Park Drive
                                 Suite 14010
                                 Boston, MA 02210
                                 617-207-0600
                                 jgotz@hausfeld.com




                             9
